Citation Nr: 0209140	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  00-07762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUE

Entitlement to service connection for a dental condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans







INTRODUCTION

The veteran served on active duty from November 1962 to 
February 1965.  This case comes to the Board of Veterans' 
Appeals (Board) from a December 1999 RO decision which denied 
service connection for a dental condition.  The Board 
remanded the case in March 2001 for further development.


FINDINGS OF FACT

1.  During his 1962-1965 active duty, the veteran was treated 
for caries and other dental disease (he did not have dental 
trauma), and such included extraction of tooth number 12 for 
which he was given a bridge.  

2.  He currently has routine dental conditions including a 
bridge for the tooth extracted in service.

3.  His current dental conditions, including missing tooth 
number 12 which is replaced with a bridge, are 
noncompensable; he did not apply for VA outpatient treatment 
for a noncompensable dental condition within a year after 
active duty; he does not currently have a dental condition 
due to service trauma; and he does not meet other 
requirements for VA outpatient treatment for his dental 
conditions.  


CONCLUSIONS OF LAW

Service connection for VA compensation purposes may not be 
given for the veteran's current dental conditions including 
replaceable missing tooth number 12; and service-connected 
status for this or his other current dental conditions would 
not render him eligible for VA outpatient dental treatment.  
38 U.S.C.A. § 1712 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.381, 4.150, 17.161 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded the case partly to obtain clarification 
from the veteran as to the exact dental condition for which 
he was seeking service connection, and whether he was 
claiming service connection for a dental condition for 
treatment purposes, compensation purposes, or for both 
purposes.  The RO sent the veteran correspondence to clarify 
this matter, but he did not respond.  It appears he is 
primarily claiming service connection for a dental condition 
for treatment purposes, specifically for repair of a dental 
bridge for a tooth extracted in service, but the Board will 
address questions of both compensation and eligibility for 
treatment for a dental condition.  

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Pertinent medical records have been 
obtained to the extent possible, and a VA examination has 
been provided.  The Board finds that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, and the related VA regulation, have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  After the Board remanded the case, the 
veteran did not respond to RO attempts to develop additional 
evidence.  The duty to assist is not a one-way street, and 
claimants have an obligation to cooperate in developing 
evidence.  See 38 C.F.R. § 3.159(c); Wood v. Derwinski, 1 
Vet.App. 190 (1991).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for VA outpatient dental treatment 
as provided by 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  
The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a POW.  38 C.F.R. 
§ 3.381(b).  Additional requirements for service connection 
for dental conditions are set forth in 38 C.F.R. § 3.381(c) 
through (f).

The categories for VA outpatient dental treatment are listed 
in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161, and include:

(a) Class I.  Those having a service-
connected compensable dental disability 
or condition, may be authorized any 
dental treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment and no restriction as to the 
number of repeat episodes of treatment.  

(b) Class II.  Those having a service-
connected noncompensable dental condition 
or disability as shown to have been in 
existence at time of discharge or release 
from active service, which took place 
after September 30, 1981, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition, subject to 
various restrictions including timely 
application within 90 days after service.  
As to those with service before October 
1, 1981, among the requirement for 
eligibility for one-time treatment is 
application within 1 year after service 
and completion of a VA dental examination 
within 14 months after service unless 
delayed through no fault of the veteran.

(c) Class II(a).  Those having a service-
connected noncompensable dental condition 
or disability adjudicated as resulting 
from combat wounds or service trauma may 
be authorized any treatment indicated as 
reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability.  

(d) Class II(b).  Those having a service-
connected noncompensable dental condition 
or disability and who had been detained 
or interned as prisoners of war for a 
period of less than 90 days may be 
authorized any treatment as reasonably 
necessary for the correction of such 
service-connected dental condition or 
disability.  

(e) Class II(c).  Those who were 
prisoners of war for 90 days or more, as 
determined by the concerned military 
service department, may be authorized any 
needed dental treatment.  

(f) Class IIR (Retroactive).  Any veteran 
who had made prior application for and 
received dental treatment from the VA for 
noncompensable dental conditions, but was 
denied replacement of missing teeth which 
were lost during any period of service 
prior to his/her last period of service 
may be authorized such previously denied 
benefits, subject to various conditions 
including timely application within one 
year of April 5, 1983.  

(g) Class III.  Those having a dental 
condition professionally determined to be 
aggravating an associated service-
connected condition or disability may be 
authorized dental treatment for only 
those dental conditions which, in sound 
professional judgment, are having a 
direct and material detrimental effect 
upon the associated basic condition or 
disability.  

(h) Class IV.  Those whose service-
connected disabilities are rated at 100 
percent by schedular evaluations or who 
are entitled to the 100 percent rate by 
reason of individual unemployability may 
be authorized any needed dental 
treatment.  

(i) Class V.  A veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 may be 
authorized such dental services as are 
professionally determined necessary for 
any of the reasons enumerated in 
§ 17.47(g).  

(j) Class VI.  Any veterans scheduled for 
admission or otherwise receiving care and 
services under Chapter 17 of 38 U.S.C. 
may receive outpatient dental care which 
is medically necessary, i.e., is for a 
dental condition clinically determined to 
be complicating a medical condition 
currently under treatment.

The veteran served on active duty from 1962 to 1965, and he 
had later reserve service.  His service medical records from 
his 1962-1965 active duty show treatment for dental disease 
(such as caries), including extraction of tooth 12 which was 
replaced by a bridge.  The active duty service medical 
records show no dental trauma or a dental condition related 
to trauma.  

The claims file indicates that in late 1966, more than a year 
after active duty, the veteran applied for VA outpatient 
dental treatment, but such claim was denied as being filed 
beyond the 1-year time limit.  Later reserve records note 
routine dental conditions including the bridge for the tooth 
extracted during active duty.  

The veteran's current claim for service connection for a 
dental condition was filed in 1999, and he states that his 
dental bridge needs work.

At a VA dental examination in August 1999, the veteran 
recounted that tooth number 12 was extracted in service, and 
he said that a bridge in the area of that tooth loosens from 
time to time and needs recementing.  Current examination 
noted that the bridge, which went from tooth 11 to tooth 14, 
was stable, but the veteran felt it was loosening.  Other 
routine dental conditions (crowns, etc.) were noted.  The 
diagnosis was missing teeth replaced by bridge, defective,  
not as a result of service-connected injury. 

Under the cited legal authority, the veteran's replaceable 
missing teeth and other current routine dental conditions may 
not be service-connected for compensation purposes.

With regard to VA outpatient dental treatment eligibility 
categories, establishing service connection for his dental 
conditions, including the tooth extracted and replaced by a 
bridge in service, would not result in eligibility for 
treatment.  The veteran's current dental conditionis 
including the replaceable missing tooth are noncompensable 
(see 38 C.F.R. § 4.150).  Thus there would be no eligibility 
for Class I dental treatment.  The 1-year time period, 
following active duty, for filing a claim for 1-time Class II 
treatment for a service-connected noncompensable dental 
condition has long expired.  Even if service connection were 
established for the veteran's current dental conditions, they 
do not involve service trauma, thus there could be no 
eligibility for Class II(a) dental treatment.  The veteran is 
not a former POW; there is no indication that he has a dental 
condition needing treatment because of a detrimental effect 
on service-connected conditons (he is service-connected for 
tinnitus and hearing loss with a combined 10 percent 
compensation rating); and none of the other eligibility 
categories for VA outpatient dental treatment are relevant to 
his case.

In short, service connection for VA compensation purposes may 
not be given for the veteran's current dental conditions 
including replaceable missing tooth number 12; and service-
connected status for his current dental conditions would not 
render him eligible for VA outpatient dental treatment.  The 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a dental condition, for 
both compensation and treatment purposes.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for a dental condition is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

